 1
                                                                               JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   JOSE J. GONSALEZ,                           Case No. 2:18-cv-08607 AB (ADS)

12                              Plaintiff,

13                              v.               JUDGMENT

14   EMPLOYMENT DEVELOPMENT
     DEPARTMENT EDD, et al.,
15
                                Defendants.
16

17          Pursuant to the Court’s Order Accepting the Report and Recommendation of

18   United States Magistrate Judge and Dismissing Case IT IS HEREBY ADJUDGED that

19   the above-captioned case is dismissed without prejudice for lack of subject matter

20   jurisdiction.

21

22   DATED: September 10, 2019
                                              _____________________________
23                                            THE HONORABLE ANDRÉ BIROTTE JR.
                                              United States District Judge
24
